     Case 92-52737         Doc 37      Filed 04/08/21 Entered 04/09/21 00:48:41                   Desc Imaged
                                      Certificate of Notice Page 1 of 2
                                   United States Bankruptcy Court
                                            Middle District of Georgia
Date: 4/6/21
In re:
   Mary Frances Jackson
   fka Mary Frances Smith
   112 Baywood Drive
   Milledgeville, GA 31061
Debtor(s)

Case No. 92−52737 rfh

Chapter 13

A motion to release unclaimed funds was filed with the court on March 15, 2021. Unfortunately, this file is located at
our National Archive Center and will cause a delay in processing your request. Due to the COVID−19 public health
emergency, the archive center is only processing limited requests. Please rest assured, as soon as we receive the file,
we will review your request for disbursement.
Again, please accept our apologies. If you have any questions or require additional information, please feel free to
contact me at 478−749−6844.

Benita Stripling

Deputy Clerk
United States Bankruptcy Court
           Case 92-52737                Doc 37         Filed 04/08/21 Entered 04/09/21 00:48:41                                 Desc Imaged
                                                      Certificate of Notice Page 2 of 2
                                                              United States Bankruptcy Court
                                                                Middle District of Georgia
In re:                                                                                                               Case No. 92-52737-rfh
Mary Frances Jackson                                                                                                 Chapter 13
       Debtor
                                                    CERTIFICATE OF NOTICE
District/off: 113G-5                                                 User: brs                                                            Page 1 of 1
Date Rcvd: Apr 06, 2021                                              Form ID: memo                                                       Total Noticed: 0


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 08, 2021:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
cr                              Peter J. Lenzenhuber

TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 08, 2021                                           Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 6, 2021 at the address(es) listed below:
Name                              Email Address
Camille Hope
                                  docomt@chapter13macon.com docomt2@chapter13macon.com

Danny L. Akin
                                  on behalf of Creditor Darlene Coley notices@akin-webster.com G20331@notify.cincompass.com

Wayne Gilleland
                                  on behalf of Debtor Mary Frances Jackson wgilleland@yahoo.com wgilleland@gmail.com;seanokelley2@gmail.com


TOTAL: 3
